Citation Nr: 0803515	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The veteran does not have a current diagnosis of PTSD for 
VA compensation purposes.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in July 
2004 and April 2006.  These letters advised the veteran of 
the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the July 2004 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, while the April 2006 letter implicitly 
told him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Letters from 
March 2006 and April 2006 letter notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, stressor 
verification records, VA medical records, and a VA 
examination report from August 2006.  There is no pertinent, 
outstanding evidence that requires further development.  
Therefore, the duty to notify and assist having been met, the 
Board turns to the analysis of the veteran's claim on the 
merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
criteria are as follows:

A.  The person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; (2) recurrent distressing dreams of 
the event; (3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback episodes, 
including those that occur on awakening or when intoxicated); 
(4) intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; or (5) physiological reactivity on exposure 
to internal or external cues that symbolize or resemble an 
aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following: (1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse recollections 
of the trauma; (3) inability to recall an important aspect of 
the trauma; (4) markedly diminished interest or participation 
in significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); or (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following: (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated startle 
response

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F. The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

DSM-IV, DC 309.81.

The Board has reviewed the medical evidence of record, 
including VA medical records and an August 2006 examination 
report, and has determined that the veteran has not been 
diagnosed with PTSD in accordance with DSM-IV standards.  

Specifically, a June 2004 VA PTSD consultation states that 
while the veteran did appear to have some symptoms of PTSD, 
it was unclear whether he meets the applicable diagnostic 
criteria.  VA PTSD evaluations from September 2004 and 
October 2004, both from a Ph. D., diagnose adjustment 
disorder with depressed mood, rule out PTSD.    

According to the August 2006 VA examination report, the 
veteran experienced recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions.  He also experienced recurrent distressing 
dreams of the event.  The veteran described efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma, as well as efforts to avoid activities, places, or 
people that arouse recollections of the trauma.  He described 
difficulty staying asleep, irritability or outbursts of 
anger, hypervigilance, and exaggerated startle response.  The 
examiner noted that the disturbance did not cause clinically 
significant distress or impairment in social occupations, or 
other important aspects of functioning.  The symptoms were 
noted to be chronic.

The August 2006 VA examination report diagnosed major 
depressive disorder, recurrent, moderate, and anxiety 
disorder, not otherwise specified.  The examiner noted that 
the veteran's sleep disturbances, weight gain, diminished 
interest in activities, decreased energy, and difficulty 
concentrating were consistent with the diagnosis of  major 
depressive disorder, recurrent, moderate.  The examiner 
stated that, while the veteran also described some symptoms 
associated with PTSD, he did not meet the full criteria for 
the diagnosis.  According to the examiner, these symptoms 
were better accounted for by the diagnosis of anxiety 
disorder, not otherwise specified.    

The Board finds the August 2006 VA examiner's opinion to be 
highly probative to the issue at hand because it was offered 
by a medical expert with the proper expertise, education, and 
training to examine the veteran and render the requested 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
This opinion is also based on both a thorough review of the 
veteran's medical history and an interview with, and 
examination of, the veteran.  The examiner explained the 
reasoning behind her diagnoses and cited relevant medical 
history.  The examiner also explained why she did not 
diagnose PTSD.  Therefore, the Board places much probative 
weight in this opinion.  

The veteran was assessed as having PTSD, however, in a VA 
mental health treatment note that was written by a certified 
physician's assistant in September 2004.  This record notes 
that the veteran was taking medication for nightmares that 
were secondary to PTSD.  The veteran commented on how this 
medicine had led to a notable improvement.  According to the 
medical record, the veteran appeared to be his stated age.  
He was neatly dressed and groomed.  His psychomotor activity 
was in normal range.  His speech was clear, coherent, and 
relevant to the topic.  He maintained good eye contact.  He 
was alert and oriented times three.  His memory to past and 
present was intact.  His recall was fair.  He was cognitively 
intact with a clear sensorium.  His thought processes were 
logical and goal directed.  His thought content showed no 
evidence of auditory or visual hallucinations, delusions, or 
suicidal, homicidal, or paranoid ideations.  His affect was 
appropriate with a mildly anxious mood.  He had fair insight 
and judgment into his problems.  

While this medical record provides insight into the veteran's 
mental status, it does not offer a PTSD diagnosis that 
satisfies the DSM-IV criteria.  The Board notes that the 
physician's assistant merely assesses, but does not actually 
diagnose, PTSD.  Moreover, while the medical record reflects 
that the veteran is receiving medication to treat symptoms 
secondary to PTSD, there is no other record in the veteran's 
claims file that reflects that he was actually diagnosed with 
PTSD.  Furthermore, the September 2004 medical report does 
not reflect that the physician's assistant even evaluated the 
veteran according to the relevant DSM-IV criteria for PTSD.  
Therefore, because this medical record does not include a 
PTSD diagnosis, and because the examiner did not evaluate the 
veteran in accordance with the DSM-IV criteria, the Board 
finds that this record is of limited value in determining 
whether the veteran currently has PTSD.

There are no medical records in the veteran's claims file 
that reflect he has been diagnosed with PTSD.  However, there 
is a highly probative VA examination report of record that 
specifically finds that the veteran does not have PTSD in 
accordance with the DSM-IV criteria.  Therefore, the evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102.  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


